Name: Commission Regulation (EEC) No 1369/87 of 18 may 1987 amending Regulation (EEC) No 1270/87 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 87 Official Journal of the European Communities No L 130/7 COMMISSION REGULATION (EEC) No 1369/87 of 18 May 1987 amending Regulation (EEC) No 1270/87 on the supply of various lots of butteroil as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas by Regulation (EEC) No 1270/87 (3) the Commission opened a mobilization procedure for the supply of various lots of butteroil as food aid ; Whereas, as regards the supply of 300 tonnes of butteroil to Somalia, the recipient has requested that the date of delivery be brought forward ; whereas the delivery of lot A in Regulation (EEC) No 1270/87 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1270/87, lot A is replaced by lot A in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . 3 OJ No L 120 , 8 . 5 . 1987, p. 1 . No L 130/8 Official Journal of the European Communities 20 . 5 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985  Action No 138/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 9 July 1985 2. Recipient 3 . Country of destination j Somalia 4. Stage and place of delivery cif Mogadishu 5. Representative of the recipient Mr. Abdi Aden Nur, Director, Food Aid Department, Ministry of Interior, PO Box 1472, Mogadishu, Somali Democratic Republic 6 . Total quantity 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 1 1 . Supplementary markings on the packaging 'ACTION No 138/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF SOMALIA' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (3) (4) (*)